                                          Case 5:20-cv-02653-SVK Document 25 Filed 04/30/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MADKUDU INC., et al.,                            Case No. 20-cv-02653-SVK
                                   8                  Plaintiffs,
                                                                                         ORDER GRANTING MOTION TO
                                   9            v.                                       WITHDRAW AS COUNSEL
                                  10    U.S. CITIZENSHIP AND IMMIGRATION                 Re: Dkt. No. 24
                                        SERVICES, et al.,
                                  11
                                                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On April 28, 2020, Plaintiffs’ attorney, Trina Realmuto, filed a motion to withdraw as

                                  14   Plaintiffs’ counsel. Dkt. 24. As Attorney Realmuto’s withdrawal will not cause any prejudice or

                                  15   delay (Dkt. 24 at 3), the Court GRANTS Trina Realmuto’s motion.

                                  16          SO ORDERED.

                                  17   Dated: April 30, 2020

                                  18

                                  19
                                                                                                  SUSAN VAN KEULEN
                                  20                                                              United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
